1
2
3
4
5
6
7
8
                          UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11   CRAIG R. JALBERT, a Massachusetts        Case No. CV 17-7167-GW-KSx
     citizen, as Trustee of the Vernon Tort
12   Claims Trust,                            JUDGMENT IN XL INSURANCE
13                                            AMERICA, INC.’S FAVOR ON
                     Plaintiff,
                                              PLAINTIFF’S COMPLAINT FOR
14              v.                            DECLARATORY RELIEF
15
     XL INSURANCE AMERICA, INC.;
16   ST. PAUL FIRE AND MARINE
     INSURANCE COMPANY; ACE
17   PROPERTY AND CASUALTY                    Complaint Filed: September 28, 2017
     INSURANCE COMPANY; ACE                   Trial Date: None Set
18   AMERICAN INSURANCE
19   COMPANY; ZURICH AMERICAN
     INSURANCE COMPANY;
20   AMERICAN ZURICH INSURANCE
     COMPANY; AMERICAN
21   GUARANTEE & LIABILITY
22   INSURANCE COMPANY; GREAT
     AMERICAN INSURANCE
23   COMPANY OF NEW YORK;
     AMERICAN HOME ASSURANCE
24   COMPANY; and NATIONAL UNION
     FIRE INSURANCE COMPANY OF
25   PITTSBURGH, PA,
26
                     Defendants.
27
     AND ALL RELATED ACTIONS
28

     36261937
1            Defendant/Counter-Claimant XL Insurance America, Inc.’s (“XL”)1 Phase
2    One Motion for Summary Judgment Regarding the Pollution Exclusions’ Waste
3    Provisions [Dkt. No. 53] (“Phase One Motion”) and supplemental briefing as to the
4    claims asserted against it in Counts I, II, and III of the Complaint [Dkt. No. 1] (the
5    “Complaint”) filed by plaintiff Craig R. Jalbert as Trustee of the Vernon Tort (the
6    “Plaintiff”) in connection with the XL policies identified in Chart A below was
7    heard by this Court on June 7, 2018 and July 16, 2018. The Court, having carefully
8    considered the Phase One Motion, as well as all documents filed in support of and
9    in opposition to the Motion and oral argument, found that there were no issues of
10   material fact and entered an order on July 30, 2018 granting XL’s Phase One
11   Motion [Dkt. No. 99].
12           Further, XL’s Phase Two Motion for Summary Judgment [Dkt. No. 120]
13   (“Phase Two Motion”) as to the claims asserted against it in Counts I, II, and III of
14   the Complaint in connection with the XL policies identified in Chart B below was
15   heard by this Court on December 20, 2018. The Court, having carefully considered
16   the Phase Two Motion, as well as all documents filed in support of and in
17   opposition to the Motion and oral argument, found that there were no issues of
18   material fact and entered an order granting XL’s Phase Two Motion [Dkt. No. 140].
19           Therefore, IT IS HEREBY ORDERED that XL’s Phase One Motion and
20   Phase Two Motion are GRANTED. IT IS HEREBY ADJUDGED AND
21   DECLARED that the pollution exclusions contained in or otherwise incorporated
22   into the policies issued by XL, identified in Charts A and B below, as well as
23   paragraphs 36-38 of the Complaint, bar coverage for the litigation styled Alan
24   Salvador Aguirre, et al. v. Exide Technologies, Inc., et al., Los Angeles Superior
25   Court, Consolidated Action Case No. 567401 (the “Vernon Litigation”) and all
26   claims asserted therein. Accordingly, XL has no duty to defend or indemnify Exide
27
             1
28           XL Insurance America, Inc. is the successor-in-interest to Winterthur
     International America Insurance Company.
      36261937                                 -1-
1    Corporation, its successor Exide Technologies (“Exide”), or any other party with
2    respect to the Vernon Litigation under any of the policies identified herein.
3           XL’s counterclaim for declaratory relief is rendered moot by the Court’s
4    ruling on the Phase One Motion and Phase Two Motion and so is DISMISSED
5    without prejudice. XL shall recover its costs incurred herein.
6
                                          (Chart A)
7
                                   Phase One XL Policies
8
      Variation One        US00006428LI06A (2006 XL Umbrella Policy)
9                          US00006428LI07A (2007 XL Umbrella Policy)
10                         US00006428LI08A (2008 XL Umbrella Policy)
11    Variation Two        CU 005-00-27-02 (2002 XL Umbrella Policy)
                           US00006428LI03A (2003 XL Umbrella Policy)
12
                           US00006428LI04A (2004 XL Umbrella Policy)
13                         US00006428LI05A (2005 XL Umbrella Policy)
14
      Variation Three      US00034391LI11A (2011 XL Excess Policy)
15                         US00034391LI12A (2012 XL Excess Policy)
                           US00034391LI13A (2013 XL Excess Policy)
16
17
                                          (Chart B)
18
                                   Phase Two XL Policies
19
20    Variation Six        GL-003-09-34-00 (2000 XL Commercial Lines Policy)
                           GL-003-09-34-01 (2001 XL Commercial Lines Policy)
21                         GL-003-09-34-02 (2002 XL Commercial Lines Policy
22                         US00006422LI03A (2003 XL Commercial Lines Policy)
23                         US00006422LI05A (2005 XL Commercial Lines Policy)
      Variation Seven
24                         US00006422LI06A (2006 XL Commercial Lines Policy)
25                         US00006422LI04A (2004 XL Commercial Lines Policy)
      Variation Eight
26
      Variation Nine       HFL004-29-38-01 (2001 XL Umbrella Policy)
27
28

     36261937                                 -2-
1    IT SO ORDERED.
2
3    Dated: January 25, 2019
4
                                Hon. Judge George H. Wu
5                               United State District Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     36261937                  -3-
